                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 18-62588-CIV-ALTMAN/Hunt

EDGE SYSTEMS, LLC,

         Plaintiff,
v.

VENUS CONCEPT USA INC.,

      Defendant.
_________________________________/

                                             ORDER

         THIS MATTER comes before the Court upon the Plaintiff’s Claim Construction Brief

[ECF No. 55]; the Defendant’s Response in Opposition [ECF No. 57]; and the Plaintiff’s Reply

[ECF No. 60]. The Court held a hearing on May 24, 2019 (the “May 24th hearing”), at which the

parties presented their oral arguments. The Court has carefully reviewed the parties’ filings and

arguments, the record, and the applicable law.

                                          THE FACTS

         On October 26, 2018, the Plaintiff, Edge Systems, LLC (“Edge”), brought this action for

injunctive relief and damages against the Defendant, Venus Concept USA Inc. (“Venus”). See

Compl. [ECF No. 1]. 1 Edge alleges that Venus has introduced into the marketplace a

hydradermabrasion skin-treatment device that infringes on the following five Edge patents:

         1) U.S. Patent No. 7,789,886 (“the ’886 Patent”), issued Sep. 7, 2010 [ECF No. 31-1];

         2) U.S. Patent No. 8,066,716 (“the ’716 Patent”), issued Nov. 19, 2011 [ECF No. 31-2];

         3) U.S. Patent No. 8,337,513 (“the ’513 Patent”), issued Dec. 25, 2012 [ECF No. 31-3];




1
    Edge filed its Amended Complaint on December 19, 2018. See [ECF No. 31].
         4) U.S. Patent No. 9,468,464 (“the ’464 Patent”), issued Oct. 18, 2016 [ECF No. 31-4];

         and

         5) U.S. Patent No. 9,775,646 (“the ’646 Patent”), issued Oct. 3, 2017 [ECF No. 31-5].

See Am. Compl. at 2–11. As relevant here, the parties’ dispute centers around the proper

construction of several salient terms in these patents’ claims.

                                             THE LAW

         Resolving disputes over the construction of patent claims is a task left exclusively to the

federal courts. Markman v. Westview Instruments, Inc., 517 U.S. 370, 390 (1996). “The

construction of claims is simply a way of elaborating the normally terse claim language in order

to understand and explain, but not to change, the scope of the claims.” Terlep v. Brinkmann Corp.,

418 F.3d 1379, 1382 (Fed. Cir. 2005) (internal quotation marks omitted). “The purpose of claim

construction is to give claim terms the meaning understood by a person of ordinary skill in the art

at the time of invention.” Aylus Networks, Inc. v. Apple Inc., 856 F.3d 1353, 1358 (Fed. Cir. 2017).

“[O]nly those terms need be construed that are in controversy, and only to the extent necessary to

resolve the controversy.” Vivid Techs., Inc. v. Am. Sci. & Eng’g, Inc., 200 F.3d 795, 803 (Fed. Cir.

1999).

         In construing claim terms, courts look first “to the language of the claims themselves, both

asserted and nonasserted, to define the scope of the patented invention.” Vitronics Corp. v.

Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). And, because claims “do not stand alone,”

they “must be read in view of the specification, of which they are a part.” Phillips v. AWH Corp.,

415 F.3d 1303, 1315 (Fed. Cir. 2005) (internal quotation marks omitted); see also 35 U.S.C.

§ 112(b) (“The specification shall conclude with one or more claims particularly pointing out and

distinctly claiming the subject matter which the inventor or a joint inventor regards as the




                                                  2
invention.”). “Usually, [the specification] is dispositive; it is the single best guide to the meaning

of a disputed term.” Vitronics, 90 F.3d at 1582. But “there is a fine line between reading a claim

in light of the written description [of the specification] and reading a limitation into the claim from

the written description.” Howmedica Osteonics Corp. v. Zimmer, Inc., 822 F.3d 1312, 1321 (Fed.

Cir. 2016). “When the claims leave little doubt as to what is intended, re-shaping the claims with

material from the written description is clearly unwarranted.” Id. at 1322.

        Courts should also consider, if it is in evidence, a patent’s prosecution history, which

“consists of the complete record of the proceedings before the [Patent and Trademark Office] and

includes the prior art cited during the examination of the patent.” Phillips, 415 F.3d at 1317. “Yet

because the prosecution history represents an ongoing negotiation between the PTO and the

applicant, rather than the final product of that negotiation, it often lacks the clarity of the

specification and thus is less useful for claim construction purposes.” Id. Finally, a court may use

“extrinsic evidence” as a tool of claim construction—but always with the caveat that such evidence

“is unlikely to result in a reliable interpretation of patent claim scope unless considered in the

context of the intrinsic evidence.” Id. at 1319. “The sequence of steps used by the judge in

consulting various sources is not important; what matters is for the court to attach the appropriate

weight to be assigned to those sources in light of the statutes and policies that inform patent law.”

Id. at 1324.

                                            ANALYSIS

I.      The ’886 Patent

     1. “abrade”/“abrade the skin”/“abraded”

               Edge’s Proposed Construction2             Venus’ Proposed Construction

2
 For purposes of this Order, the parties’ “proposed constructions” are the constructions the parties
proposed in their briefs. See Edge Br. [ECF No. 55] at 3–13; Venus Br. [ECF No. 57] at 5–17.

                                                  3
        Plain and ordinary meaning.                   “removal of/removing surface layers
                                                      of skin”
        Alternatively,   “wear    away       by
        friction”/“wear away the skin surface
        by friction”/“worn away by friction”

       The Court very much doubts that, without additional explanation, the average juror will

readily understand the word “abrade.” Accordingly, the Court declines Edge’s invitation to

construe “abrade” according to its “plain and ordinary meaning.” Edge Br. at 3–4.

       On the other hand, the Court finds unconvincing Venus’ proposal to limit “abrade” only to

instances in which multiple “layers of skin” are removed. See Venus Br. at 5–6. The ’886 Patent’s

repeated reference to “abrading surface layers of the patient’s epidermis,” the “abrasion of the

surface layers,” and the “abrading [of] skin layers,” [ECF No. 31-1] at 2, 13, 16, strongly suggests

that the definition of “abrade” does not include “surface layers of skin.” Cf. Phillips, 415 F.3d at

1314 (noting that the patent’s use of the term “steel baffles . . . strongly implies that the term

‘baffles’ does not inherently mean objects made of steel”). Were it otherwise—that is, were the

Court to construe the verb “abrade” to include the words “surface layers of skin”—the claims’

inclusion of the additional modifiers (e.g. “surface layers” or “skin layers”) would be nothing short

of superfluous. This the Court may not—and will not—do. See Antonin Scalia & Bryan A. Garner,

READING LAW: THE INTERPRETATION OF LEGAL TEXTS 176 (2012) (“If a provision is susceptible

of (1) a meaning that gives it an effect already achieved by another provision, or that deprives

another provision of all independent effect, and (2) another meaning that leaves both provisions

with some independent operation, the latter should be preferred.”). The word “abrade,” in sum,

must mean something short of removing “surface layers of skin.”

       At the May 24th hearing, the parties approached agreement on a kind of middle ground for

the word “abrade.” Venus wanted the Court to define “abrade” as any “removal of the skin surface



                                                  4
by friction,” see May 24, 2019 Hearing Tr. [ECF No. 70] (“Hearing Tr.”) at 52, while Edge

preferred “removal of a portion of the skin surface by friction.” Id. (emphasis added). When the

Court suggested its preference for Edge’s construction, Venus agreed to a definition that would

include Edge’s “removal of a portion of the skin surface by friction,” but only so long as “a

portion” were further defined to mean something more than a de minimis amount of skin. Id. at

101–02. Edge then promptly agreed that the Court should provide the jury with an instructive

footnote to this effect. Id. at 108. In this way, the parties reached full agreement on this term.

Accordingly, the Court hereby construes “abrade” in accordance with the parties’ agreement as

follows: to “remove a portion of the skin surface by friction. Note that ‘a portion’ means more than

a de minimis amount of skin.”3

    2. “abrasive structure”

             Edge’s Proposed Construction             Venus’ Proposed Construction
         Plain and ordinary meaning.              “part of the working surface that
                                                  carries sharp edged apices in a rasp-
         Alternatively, “a structure that abrades like or sandpaper-like structure for
         [wears away by friction]”                abrading tissue. The abrasive structure
                                                  on the working surface does not rotate
                                                  relative to the longitudinal axis of the
                                                  instrument body”

       The Court agrees with Edge that “a structure that abrades” is the most natural definition of

“an abrasive structure.” Unlike “abrade,” the word “structure” is a relatively common noun, whose

meaning the average juror is very likely to understand. And, in patent construction (as elsewhere),

commonly used words should, as much as possible, be given their plain and ordinary meaning. See

Johnson Worldwide Assocs. v. Zebco Corp., 175 F.3d 985, 989 (Fed. Cir. 1999) (“[A] court must

presume that the terms in the claim mean what they say, and, unless otherwise compelled, give


3
 The Court is willing, if the parties request it, to provide an additional, dictionary definition of “de
minimis.”

                                                   5
full effect to the ordinary and accustomed meaning of claim terms.”). It is, therefore, unsurprising

that, through the years, courts construing patent claims have frequently afforded the word

“structure” its plain and ordinary meaning—without additional construction. See, e.g., Fractus,

S.A. v. ZTE Corp., No. 2:17-CV-00561-JRG, 2018 WL 4282783, at *26–27 (E.D. Tex. Sept. 7,

2018); Epistar Corp. v. Lowes Companies, Inc., 326 F. Supp. 3d 952, 974–75 (C.D. Cal. 2018);

Cosmo Techs. Ltd. v. Actavis Labs. FL, Inc., No. CV-15-164-LPS, 2016 WL 4697953, at *4 (D.

Del. Sept. 7, 2016); Coprecitec, S.L. v. Brinkmann Corp., No. 1:12-CV-1480-AT, 2013 WL

12061898, at *4 (N.D. Ga. Nov. 20, 2013).

          Venus offers two arguments in support of its alternative construction. First, Venus asks the

Court to import into this term a proposed limitation—“part of the working surface that carries

sharp edged apices in a rasp-like or sandpaper-like structure for abrading tissue”—it transposes

from the prosecution history of United States Patent No. 6,641,591 (“the ’591 Patent”) [ECF No.

55-9], which is the parent of the ’886 Patent. See Venus Br. at 7–8. That prosecution history

includes a letter from John H. Shadduck, the putative inventor,4 to the PTO, in which the inventor

advanced the following argument to distinguish a prior invention: “[T]he Applicant discloses an

instrument with a working surface that carries sharp-edged apices in a rasp-like or sandpaper-like

structure for abrading tissue and teaches away from the [prior art].” [ECF No. 57-2] at 60. The

inventor’s statement followed the PTO’s rejection of an independent “Claim 1” for a skin-

treatment system that included, inter alia, “a skin interface compris[ing] a plurality of projecting

ridges with substantially sharp edges.” See id. at 20. An inventor’s statement during a patent’s

prosecution can, of course, affect the scope of that patent’s claims and, under some circumstances,

may be used to construe the claims contained in later patents—but only to the extent those patents



4
    Shadduck was apparently the inventor of both the ’591 Patent and the five patents at issue here.

                                                   6
belong to the same family. See Regents of Univ. of Minn. v. AGA Med. Corp., 717 F.3d 929, 942–

44 (Fed. Cir. 2013).

       However alluring Venus’ position might at first glance appear, it ignores the undisputed

fact that the inventor subsequently amended his ’591 Patent application and received approval

from the PTO for a new and broader “Claim 1.” See [ECF No. 55-9] at 15. This amendment makes

all the difference here because, whereas the “skin interface” in the rejected Claim 1 comprised, as

Venus points out, “a plurality of projecting ridges with substantially sharp edges,” the “skin

interface” in the amended Claim 1 includes “an abrading structure with substantially sharp edges

for abrading tissue.” Id. Put another way, the amended ’591 Patent relegated the narrower phrase,

“plurality of projecting ridges,” together with the “apices” referenced in the inventor’s statement

to the PTO, to Claims 2 and 4, which are indisputably dependent of Claim 1. See id. (dependent

Claims 2 and 4); see generally 35 U.S.C. § 112(d) (describing structure of claims in dependent

forms). It is well-settled that “the presence of a dependent claim that adds a particular limitation

gives rise to a presumption that the limitation in question is not present in the independent claim.”

Phillips, 415 F.3d at 1315 (emphasis added). Venus has done precious little to rebut this

presumption. To the contrary, Venus’ proposed construction would inappropriately read the

dependent claims’ limitations—viz. “apices” and “plurality of projecting ridges” 5 —into



5
  To the extent there is any substantive difference between the ’591 Patent’s use of “plurality of
projecting ridges” and Venus’ proposed “rasp-like or sandpaper-like structure,” the former term is
necessarily broader than the latter. After all, as the Court noted at oral argument, while sandpaper
includes projecting ridges, it is but one variety of a surface composed of such ridges. Thus, Venus’
proposed construction would inexplicably render the ’591 Patent’s independent Claim 1 narrower
than its dependent Claim 2. See Trustees of Columbia Univ. in City of New York v. Symantec Corp.,
811 F.3d 1359, 1370 (Fed. Cir. 2016) (where a dependent claim has “no meaningful difference
other than an added limitation” to an independent claim, “construing the independent claim to
exclude material covered by the dependent claim would be inconsistent”). At the May 24th
hearing, Venus could conjure no answer to this dispositive logical flaw in its argument. Hearing
Tr. at 54–58.

                                                 7
independent Claim 1’s definition of “abrading structure.” This, it goes without saying, the Court

may not do.

       Indeed, Venus’ construction would be particularly inappropriate here, where the limitation

Venus proposes did not merely start out as a dependent claim, but rather was purposely removed

from the independent claim and then relegated to the dependent claims prior to final approval.

Under these circumstances, any definition of the independent claim that includes the limitations of

the dependent claims would both (1) ignore the well-established presumption that dependent

claims cannot circumscribe the ambit of independent claims and (2) disregard the obvious import

of the ’591 Patent’s prosecution history. In sum, the Court rejects Venus’ attempt to limit the

definition of “abrading structure” in the ’591 Patent—and, for the same reason, will not apply

Venus’ proposed limitation to the ’886 Patent.

       Venus’ second argument delimits an “abrasive structure” to a structure that “does not rotate

relative to the longitudinal axis of the instrument body.” Venus Br. at 8–9. This proposed limitation

stems from the inventor’s unsuccessful attempt, during the prosecution of the ’886 Patent, to

amend his application to include this language in his first claim. See [ECF No. 55-10] at 3. The

PTO rejected the inventor’s proposed amendment, pursuant to 35 U.S.C. § 132(a), after it

concluded that he had improperly introduced new matter into the invention’s disclosure. [ECF No.

55-11] at 4. Notably, however, the inventor then abandoned the longitudinal-rotation language—

the same language upon which Venus’ second argument hinges—and, as a result, this language

appears nowhere in the ’886 Patent’s finalized claims. See [ECF No. 31-1] at 16–17.

       In a separate context, the Federal Circuit has rejected a party’s efforts to cabin a patent’s

reach by importing into the claim a definition the patent’s inventor had abandoned in the final




                                                 8
version of the patent. See Mass. Inst. of Tech. v. Shire Pharm., Inc., 839 F.3d 1111 (Fed. Cir. 2016)

(“MIT”). In doing so, the panel explained:

         MIT tried to narrow the application claims early in prosecution to exclude skin
         organ cells, but the examiner rejected the “non-skin” limitation . . . as new matter.
         MIT never again sought to limit the claims to exclude skin organ cells. Had the
         examiner actually agreed with MIT’s arguments and allowed the proposed
         amendments, the claims could well have a different claim scope. But the examiner
         did not, and MIT took a different approach. Since claims to “vascularized organ
         tissue” were ultimately allowed over the prior art without the proposed “non-skin”
         amendment, it is difficult to infer that a skilled artisan would interpret other isolated
         statements by MIT during the course of the prosecution history as a clear and
         unmistakable disclaimer of claim scope.

Id. at 1120–21. As in MIT, “[h]ad the examiner actually agreed with [the inventor]’s arguments

and allowed the proposed amendments, the claims could well have a different claim scope. But

the examiner did not, and [the inventor] took a different approach.” Accordingly, the Court

eschews any qualification of “abrasive structure” that is premised on longitudinal non-rotation—

a notion the inventor abandoned in the final version of the ’886 Patent. The Court will therefore

construe an “abrasive structure,” in accordance with Edge’s proposal, as a “structure that

abrades.”6

II.      The ’716 Patent

      1. “abrading structure”

         The parties’ briefs agree that the construction of “abrading structure” in the ’716 Patent

should mirror the construction of “abrasive structure” in the ’886 Patent. See Edge Br. at 6; Venus

Br. at 10–11. Accordingly, the Court will construe an “abrading structure” in the ’716 Patent to

mean a “structure that abrades.”




6
 Of course, the word “abrades” will be defined in accordance with the construction set forth in
Section I.1., supra.

                                                    9
    2. “abrade”

       The Court likewise agrees with both parties that “abrade” should have the same

construction in the ’716 Patent as it has in the ’886 Patent. See Edge Br. at 6; Venus Br. at 11.

    3. “selectively abrade”

            Edge’s Proposed Construction         Venus’ Proposed Construction
        Plain and ordinary meaning.          “to remove surface skin layers using an
                                             abrading structure within a range of
        Alternatively, “abrade [wear away by angles selected by the user”
        friction] a selected area”

       Again, Venus urges the Court to apply a limitation it draws from a patent’s prosecution

history. See Venus Br. at 11–12. The key difference here is that Venus’ suggestion—that the word

“selectively” refers to the user’s ability to choose from among a “range of angles”—comes, not

from the inventor, but from the patent examiner’s description of the prior art. During the

prosecution history of the ’716 Patent, the examiner described a structure contained in a prior

invention as constituting “an ‘abrading structure’ configured to selectively abrade skin” because it

allowed the user to abrade skin “at [a] selective angle.” See [ECF No. 57-4] at 183.7 Venus, then,

extracts from an examiner’s statement about a prior invention its suggestion that the term

“selectively abrade” in this patent means “remove surface skin layers using an abrading structure

within a range of angles selected by the user.”

       But Venus reads too much into the examiner’s statement. To be sure, “[s]tatements about

a claim term made by an examiner during prosecution of an application may be evidence of how



7
  Notably, however, in the same paragraph, the examiner concluded that “an ‘abrading structure’
only requires a structure, which some how [sic] serves the purpose of abrading a skin.” [ECF No.
57-4] at 183. This statement, it goes without saying, eviscerates Venus’ proposed definition of
“abrasive structure.” See Section I.2., supra. And Venus never explains why the Court should use
this examiner’s statements for one purpose (i.e., where it is helpful to Venus), but not another
(where it is damaging to Venus). As they say, what’s good for the goose …

                                                  10
one of skill in the art understood the term at the time the application was filed.” Salazar v. Procter

& Gamble Co., 414 F.3d 1342, 1347 (Fed. Cir. 2005). But the Salazar opinion, upon which Venus’

argument heavily relies, involved an examiner’s interpretation of a patent’s claims in the Statement

of Reasons for Allowance of that patent, id. at 1343—and not, as here, an examiner’s isolated

remark about an entirely different product. Far more probative here is the language and structure

of the ’716 Patent itself. And, unfortunately for Venus, the words “angle” or “angles” appear

nowhere in the ’716 Patent’s claims or its specifications. The Court will not contravene the express

language of these claims on the basis of an isolated statement from the patent’s prosecution history,

which “often lacks the clarity of the specification and thus is less useful for claim construction

purposes.” Phillips, 415 F.3d at 1317.

       In any case, even were the Court inclined to afford the examiner’s remark about a different

product some weight, Venus’ proposed interpretation of this patent’s claim terms would not

necessarily follow. After all, there is no reason to believe that the employment of selective angles

is the only way for a user to “selectively abrade” skin. To list but a few obvious (and contrary)

examples, a user may “selectively abrade” skin by choosing where to abrade, how much to abrade,

or whether to abrade at all. Without any indication, either in the language of the ’716 Patent’s

claims or in the text of its specifications that “selectively” somehow refers to “angles,” the Court

is unpersuaded that Venus’ proposed “range of angles” limitation belongs in the construction of

“selectively abrade” at all.

       On the other hand, the Court agrees with Edge that “[t]he term ‘selectively’ indicates that

the abrading structure is configured in a way so that the user can choose whether to abrade an area

of skin or not.” Reply Br. [ECF No. 60] at 11. As Edge points out, the federal courts have routinely

construed the word “selectively” in patent claims to refer to “the choice” of whether to operate a




                                                 11
device. See Sudden Valley Supply, LLC v. Ziegmann, No. 4:13-CV-00053-JCH, 2014 WL 902875,

at *12–13 (E.D. Mo. Mar. 7, 2014); Nomadix, Inc. v. Second Rule LLC, No. CV-07-01946-DDP,

2008 WL 6024094, at *19–21 (C.D. Cal. Oct. 15, 2008); Ampex Corp. v. Eastman Kodak Co., 460

F. Supp. 2d 541, 557–58 (D. Del. 2006); McNulty v. Taser Int’l Inc., 217 F. Supp. 2d 1058, 1066–

68 (C.D. Cal. 2002). And, although by no means dispositive, this common construction of the

adverb “selectively” comports with standard dictionary definitions of that term. See Selectively,

MERRIAM-WEBSTER              ONLINE         DICTIONARY         (2019),        http://www.merriam-

webster.com/dictionary/selectively (defining “selective” as “of, relating to, or characterized by

selection”). Accordingly, the Court will construe “selectively abrade” to mean “to choose whether

to abrade.”

       4. “non-abrasive outer periphery”

               Edge’s Proposed Construction         Venus’ Proposed Construction
           Plain and ordinary meaning.          “outer edge that does not have sharp-
                                                edged apices in a rasp-like or
           Alternatively, “an outer border that sandpaper-like structure in order to
           does not abrade [wear away by minimize the removal of surface skin
           friction]”                           layers as it touches the skin”

          At the May 24th hearing, the parties agreed that the Court should construe “non-abrasive

outer periphery” as “outer boundary that does not abrade.” See Hearing Tr. at 29, 72, 81. The Court

will therefore adopt the parties’ agreement.

III.      The ’513 Patent

       1. “sharp edge”

              Edge’s Proposed Construction              Venus’ Proposed Construction
           “edge sufficiently sharp to abrade skin” “a thin edge suitable for or capable of
                                                    cutting surface layers of skin”




                                                 12
       The Court finds neither party’s proposed construction of this term entirely convincing. As

Venus points out, even dull or sharp objects are capable of abrading skin cells—a fact that strongly

undermines Edge’s proposed construction. See Venus Br. at 15. On the other hand, the Court has

already rejected Venus’ request that the word “abrade” be limited only to abrasions that remove

multiple “surface layers” of skin, see Section I.1., supra, and the Court will not allow Venus to

reintroduce that concept by other means here.

       Rather than point the Court to any language in either the text or prosecution history of the

’513 Patent, Venus relies on a non-technical, dictionary definition of “sharp.” See [ECF No. 57-9]

at 5. Although dictionaries are permissible tools for claim construction, they (along with other

forms of extrinsic evidence) are “less reliable than the patent and its prosecution history in

determining how to read claim terms.” Phillips, 415 F.3d at 1317–18. And, notably, Venus’

suggestion that a “sharp edge” must be “thin” has absolutely no foundation in the text of the ’513

Patent itself. The Court will not use extrinsic evidence to rewrite the patent’s claims.

       In the end, the Court concludes that ordinary jurors will have little difficulty determining

whether or not an “edge” is “sharp”—or, to be more precise, whether something does, or does not,

constitute a “sharp edge.” At the May 24th hearing, the parties agreed to the following additional

description, which the parties hope will clarify the meaning of “sharp edge”: “a sharp edge is one

that is not necessarily sharp enough to cut the skin.” Hearing Tr. at 75-76. The Court agrees both

that this additional definition would be helpful to the jurors and that it remains faithful to the scope

of the ’513 Patent’s specifications, which unmistakably impart an intent to rub away skin—though

not, as the parties made plain, in the way that a knife might slice a tomato. See [ECF No. 31-3] at

13–16. The Court will thus construe a “sharp edge” to mean an “edge that is sharp, but not

necessarily sharp enough to cut the skin.”




                                                  13
    2. “configured to abrade skin”

            Edge’s Proposed Construction                  Venus’ Proposed Construction
        Plain and ordinary meaning.                   “configured to remove the surface
                                                      layers of the skin”
        Alternatively, “arranged in a way to
        abrade skin [wear skin away by
        friction]”

       Although the parties’ briefs identify “configured to abrade skin” as a disputed claim term,

they present no additional argument on a proposed construction for the word “configure,” See Edge

Br. at 10; Venus Br. at 158—an omission that works to forfeit any rights they might have had to

complain about the Court’s construction. See Singh v. U.S. Atty. Gen., 561 F.3d 1275, 1278 (11th

Cir. 2009) (“[S]imply stating that an issue exists, without further argument or discussion,” is not

sufficient to preserve a party’s right to contest that issue on appeal). Because the Court sees no

reason to apply any special construction to the word “configured”—and because the parties have

provided none—that word (no less than the word “skin”) will be afforded its plain and ordinary

meaning.9

    3. “configured to selectively abrade skin”

            Edge’s Proposed Construction         Venus’ Proposed Construction
        Plain and ordinary meaning.          “configured to remove surface skin
                                             layers using an abrading structure
        Alternatively, “arranged in a way to within a range of angles selected by the
        abrade [wear away by friction] a user”
        selected area of skin”




8
  Again, the Court will define “abrade” in accordance with the construction set out in Section I.1.,
supra.
9
  Indeed, the parties seem to have agreed with this result. After all, Edge asks the Court to give
“configured” its plain and ordinary meaning, while Venus proposes that the Court use the word
“configured” without further elaboration—a minor distinction that, for all practical purposes,
appears devoid of any significance.

                                                 14
         Here, again, the parties note a dispute over “configured to selectively abrade skin,” but

offer no new arguments in support of their separate constructions. Id. The Court will therefore give

“configured” its plain and ordinary meaning and will construe “selectively abrade” as it did in the

context of the ’716 Patent.

IV.      The ’464 Patent

      1. “activating the vacuum source facilitates delivery . . . ”

         Because the parties agree that the Court should construe this term according to its plain and

ordinary meaning, see Edge Br. at 10; accord Venus Br. at 16, the Court will adopt the parties’

proposal.

      2. “selectively providing a volume”

               Edge’s Proposed Construction        Venus’ Proposed Construction
           “providing a volume to the selected “adjusting the pressure level of the
           skin surface of the subject”        vacuum with a trigger or similar valve
                                               that influences the amount of treatment
                                               media that is delivered to the skin”

         This penultimate dispute arises from the phrase “selectively providing a volume of the

treatment media to the skin surface of the subject,” which appears twice in the ’464 Patent’s claims.

[ECF No. 31-4] at 18–19 (Claims 1 and 12). Edge’s proposal comports with the Court’s

construction of the word “selectively” in “selectively abrade.” Specifically, Edge’s construction

recognizes that the word “selectively” refers, as before, to the user’s ability to choose whether to

(as pertinent here) “provide a volume.” And, because the adverb “selectively” can directly modify

the verb “providing,” but not the noun “volume,” the phrase “selectively provide a volume” is

most naturally read as allowing a user to choose whether to provide the treatment media—but not

how much of it to provide. See Scalia & Garner, supra, at 140 (“[D]rafters . . . are presumed to be

grammatical in their compositions. They are not presumed to be unlettered. Judges rightly presume



                                                   15
. . . that legislators understand subject-verb agreement, noun-pronoun concord, the difference

between the nominative and accusative cases, and the principles of correct English word-choice.”);

accord Nielsen v. Preap, 139 S. Ct. 954, 964 (2019) (recognizing the well-trodden grammatical

proposition that “an adverb cannot modify a noun”).

       In response, Venus proposes to import into the claims’ meaning some narrowing language

from one of the ’464 Patent’s preferred embodiments, see Venus Br. at 16–17—an effort that is,

for several reasons, misplaced. First, as a general matter, the Federal Circuit has cautioned courts

against employing this methodology:

       [A]lthough the specification often describes very specific embodiments of the
       invention, we have repeatedly warned against confining the claims to those
       embodiments. In particular, we have expressly rejected the contention that if a
       patent describes only a single embodiment, the claims of the patent must be
       construed as being limited to that embodiment. That is not just because section 112
       of the Patent Act requires that the claims themselves set forth the limits of the patent
       grant, but also because persons of ordinary skill in the art rarely would confine their
       definitions of terms to the exact representations depicted in the embodiments.

Phillips, 415 F.3d at 1323 (citations omitted).

       And this makes sense. After all, the inventor was unlikely, ex ante, to have circumscribed

the intended scope of his invention to include only the precise contours of the ‘464 Patent’s limited

embodiments. To the contrary, it seems far more likely that he produced the embodiments “to

teach and enable those of skill in the art to make and use the invention and to provide a best mode

for doing so.” Phillips, 415 F.3d at 1323; accord [ECF No. 31-4] at 18 (col. 8:19–32) (discussing

potential for modifications to preferred embodiments and noting that patent’s claims “are intended

to cover and embrace any and all such modifications, with the limits only of the true purview, spirit

and scope of the invention”).

       Worse, Venus’ proposed construction—which includes pressure levels, triggers, and

valves—comes from an embodiment that has nothing to do with providing a volume of “treatment



                                                  16
media” (the only issue here). Instead, Venus extracted those terms from the description of the

inventor’s Type “A” Skin Resurfacing System, which involves introducing “abrasive crystals” to

a patient’s skin. See [ECF No. 31-4] at 16 (col. 4:47–58). The Type “A” embodiment at no point

mentions treatment media, which is rather the subject of the inventor’s Type “B” Skin Resurfacing

System. See id. at 18 (col. 7:27). The ’464 Patent helpfully explains that the latter system “differs

greatly from the Type ‘A’ embodiment in the mechanism of action that abrades the skin since the

Type ‘B’ system uses a fluid media plus an abrading structure on the skin interface.” Id. (col. 7:30–

33) (emphasis added).

        Finally—and perhaps most notably—the inventor’s decision to include references to

pressure levels, triggers, and valves in the Type “A” embodiment, but to exclude those same words

from the Type “B” embodiment, fatally undermines Venus’ contention that the ’464 Patent, as a

whole, necessarily includes an “adjust[ment of] the pressure level of the vacuum with a trigger or

similar valve.” See Venus Br. at 16–17. Cf. Scalia & Garner, supra, at 107–08 (describing the

canon of “expressio unius est exclusio alterius”).

        In the end, then, the language of the ’464 Patent’s specification calls for a construction of

“selectively” that is at least similar to the definition of “selectively abrade” from the ’716 Patent.

Accordingly, the Court will construe “selectively providing a volume” to mean “choosing whether

to provide a volume.”

V.      The ’646 Patent

     1. “hydration treatment media”

             Edge’s Proposed Construction                 Venus’ Proposed Construction
         Plain and ordinary meaning.                  “fluid that hydrates the skin”

         Alternatively, “media that is capable of
         hydrating the skin”




                                                 17
       Although it initially sought a construction that accorded with the plain and ordinary

meaning of “hydration treatment media,” Edge has agreed to a substitution of the word “fluid” for

“media.” Hearing Tr. at 36–37. Venus, in turn, has no objection to the construction “hydration

treatment fluid.” Id. at 45. The Court accordingly adopts this agreed construction.

                                             Conclusion

       For the foregoing reasons, the Court hereby construes the disputed claim terms as follows:

            Term                                       Court’s Construction
        “abrade”/“abrade the skin”/“abraded” “remove a portion of the skin surface
        (’886 Patent)                        by friction. Note that ‘a portion’ means
                                             more than a de minimis amount of skin.

        “abrasive structure” (’886 Patent)           “structure that abrades”
        “abrading structure” (’716 Patent)           “structure that abrades”
        “abrade” (’716 Patent)                       “remove a portion of the skin surface
                                                     by friction. Note that ‘a portion’ means
                                                     more than a de minimis amount of skin.

        “selectively abrade” (’716 Patent)           “choose whether to abrade”
        “non-abrasive outer periphery”               “outer boundary that does not abrade”
        (’716 Patent)
        “sharp edge” (’513 Patent)                   “edge that is sharp, but not necessarily
                                                     sharp enough to cut the skin”
        “configured to abrade skin”                  “configured to abrade skin”
        (’513 Patent)
        “configured to selectively abrade skin”      “configured to selectively abrade skin”
        (’513 Patent)
        “activating the vacuum source                “activating the vacuum source
        facilitates delivery” (’464 Patent)          facilitates delivery”
        “selectively providing a volume”             “choosing whether to provide a
        (’464 Patent)                                volume”
        “hydration treatment media”                  “hydration treatment fluid”
        (’646 Patent)




                                                18
      DONE AND ORDERED in Fort Lauderdale, Florida this 19th day of August 2019.




                                              _________________________________
                                              ROY K. ALTMAN
                                              UNITED STATES DISTRICT JUDGE

cc:   counsel of record




                                         19
